Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Alan Michael Rodriguez, Appellant                      Appeal from the 241st District Court of
                                                       Smith County, Texas (Tr. Ct. No. 241-
No. 06-12-00167-CR         v.                          0867-12). Opinion delivered by Justice
                                                       Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect a total of
$274.00 in court costs. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Alan Michael Rodriguez, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED JANUARY 31, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk